Case 1:16-cv-08491-GBD Document 17

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ors on amet
eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee eee x Ene os ot AFR 2 0 2020

MIKE LANE,

 

Plaintiff,
ORDER
-against-
16 Civ. 8491 (GBD)
TOWN OF CORTLANDT, INC., et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

On October 28, 2016, Plaintiff filed a notice of removal from the underlying state recovery
petition in this action. On December 21, 2016, this Court found that the state recovery petition
failed to allege or raise a federal question and remanded this action to state court for lack of subject
matter jurisdiction. Plaintiff then filed a letter motion to vacate this Court’s order, which this Court
denied on June 12, 2017. Over thirty-six months after this Court’s remand order, on January 13,
2020, Plaintiff filed a motion for relief from final judgment under Federal Rule of Civil Procedure
60(b)(6). Finally, on March 30, 2020, Plaintiff submitted a letter entitled “Failure to Rule on
Motion and Time for Holding Issue Under Advisement,” which this Court considers to be a
supplemental letter to the Plaintiff's Rule 60(b)(6) motion.

A Rule 60(b) motion must be made within a reasonable time. Fed. R. Civ. P. 60(c)(1).
Plaintiff filed the instant motion over three years after this Court’s order remanding this action to
state court for lack of subject matter jurisdiction. Such a period can hardly be described as
“reasonable.” Further, even if Plaintiff had filed his Rule 60(b)(6) motion within a reasonable

time, the underlying state recovery petition fails to allege or raise a federal question.

 

 
Case 1:16-cv-08491-GBD Document 17 Filed 04/20/20 Page 2 of 2

Plaintiff's motion for relief from final judgment is DENIED.

Dated: New York, New York SO ORDERED.

April 20, 2020
y/ B. Pork,

GEQRGHB. DANIELS
United States District Judge

 

 

 

 

 
